Citation Nr: 0206426	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  97-32 605A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals October 1975 decision which denied 
entitlement to service connection for idiopathic 
retroperitoneal fibrosis and a compensable evaluation for the 
residuals of a fracture of the transverse processes of the 
2nd and 3rd lumbar vertebrae.

(The claim of entitlement to an effective date prior to April 
5, 1989, for the grant of service connection for 
retroperitoneal fibrosis, an increased evaluation for the 
residuals of a fracture of the transverse process at L2-L3, 
and the award of a total rating based on individual 
unemployability due to service-connected disabilities will be 
addressed in a separate determination.)


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The moving party served on active duty from January 1951 to 
January 1954.  

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in an October 1975 
Board decision.  

In February and April 2000, the moving party requested 
reconsideration of the October 1975 Board decision.  That 
motion was denied by the Board in June 2000.

During the pendency of adjudication of the moving party's CUE 
motion, there were changes in the law concerning the VA's 
duty to notify a claimant as to evidence needed to 
substantiate a claim, and concerning the VA's duty to assist 
a claimant in developing evidence. See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001) (Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  However, these provisions are 
not applicable to CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165 (2001) (holding VCAA does not apply to Board CUE 
motions); see also, Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims, and 
does not require remand of RO CUE claims).

This case was the subject of October 17, 2001, and December 
19, 2001, Orders of the Court of Appeals for Veterans Claims 
(hereafter Court).  The below action is directed in view of 
those Orders.


FINDINGS OF FACT

1.  In October 1975, the Board issued a decision in which it 
was concluded that the moving party's idiopathic 
retroperitoneal fibrosis first arose on a clinical basis 
during his post-service years.  It was also determined that 
this condition could not be causally related to any 
disability already service connected.  The expanded panel of 
the Board also found that the residuals of the fracture of 
the lumbar vertebrae did not, at that time, include motion 
loss or muscle spasms.

2.  The Board's decision of October 1975 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

3.  There was no outcome determinative error in the Board's 
October 1975 decision. 


CONCLUSION OF LAW

The Board's October 1975 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400-
20.1411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The moving party filed his initial claim for Department of 
Veterans Affairs (VA) compensation in August 1954.  Following 
a VA evaluation held in October 1954, the Regional Office 
(RO), in a November 1954 rating determination, awarded 
service connection for the residuals of a fractured 
transverse processes at L2 and L3.  A noncompensable 
disability evaluation was awarded.  Service connection for an 
eye disability was denied.  The moving party was notified of 
this determination in December 1954.  A notice of 
disagreement with this determination was not received.  

In May 1974, the moving party petitioned to reopen his 
claims, seeking a higher disability evaluation.  An 
orthopedic evaluation was performed in November 1974.  A 
March 1975 rating determination denied this claim.  At this 
time, the moving party appealed the RO determination to the 
Board.  An unfavorable initial determination was issued by 
the Board in June 1975.  Reconsideration of this 
determination was granted.  

In October 1975, the Board noted that the VA had undertaken a 
specialized orthopedic examination in November 1974.  During 
this evaluation, the moving party mentioned that he did not 
have significant back pain.  He further described some 
discomfort in his leg about two or three times during the 
past five years, relieved by proper exercises.  In October 
1975, the Board determined that after the passage of at least 
nine post service years, chronic retroperitoneal fibrosis 
began to emerge, creating symptomatology in close proximity 
to the service-connected back disorder.  At this time, it was 
determined that there was no clinical support, either 
generally or in the claims folder, for the etiological 
association of trauma with the subsequent development of 
retroperitoneal fibrosis.  As a result, it was determined 
that this condition was not related to any disability already 
service connected.  It was further determined that the in-
service fracture of the moving party's lumbar vertebrae did 
not, at this time, include motion loss or muscle spasm.  
Accordingly, the appeal seeking service connection for 
idiopathic retroperitoneal fibrosis and a compensable rating 
for the residuals of a fracture of the transverse processes 
of the 2nd and 3rd lumbar vertebrae was denied.  The moving 
party was notified of this determination in October 1975.  

Law and Regulations

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2001), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board acknowledges the binding precedent of Disabled Am. 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), in which 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the last sentence of the original 
version of CUE Rule 1404(b) (codified at 38 C.F.R. 
§ 20.1404(b)), was invalid because, in conjunction with CUE 
Rule 1409(c) (codified at 38 C.F.R. § 20.1409(c)), it 
operated to prevent Board review of any CUE claim that is the 
subject of a motion that is denied for failure to comply with 
the pleading requirements of Rule 1404(b).  This was held by 
the Federal Circuit to be contrary to the requirement of 38 
U.S.C.A. § 7111(e) (West. Supp. 2001) that a CUE claim 
"shall be decided by the Board on the merits."  VA 
regulations were subsequently amended to provide that, when a 
motion to revise a Board decision on the grounds of clear and 
unmistakable error (CUE) fails to provide specific 
allegations of error, the Board will dismiss the motion 
without prejudice to refiling.  See 66 Fed. Reg. 35902 (July 
10, 2001) (to be codified at 38 C.F.R. § 20.1404(b)).

Analysis

Initially, the Board notes that the moving party submitted 
evidence not of record at the time of the October 1975 Board 
decision in support of his CUE motion.  As noted above, a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Thus, medical evidence submitted following October 
1, 1975 could not provide a basis to determine that CUE 
existed in a Board decision decided on October 1, 1975.  The 
medical evidence that provided a basis to determine that the 
moving party was totally disabled due to his service-
connected back disability was not before the VA when the 
Board decided this case in October 1975.  This medical 
evidence includes, but is not limited to, the VA examination 
of December 1991, the VA examination requested by the Board 
in May 1996, the medical references supplied by the moving 
party in the 1990's, and the moving party's numerous 
statements and arguments submitted in support of his claims 
following the October 1975 decision.  While some of the 
medical text citations may have been published before October 
1, 1975, none of the evidence that provided the basis to 
allow the moving party's claims was before the Board in 1975.  
There is no authority for the proposition that the medical 
texts in existence at the time of the Board's decision in 
October 1975 were constructively of record.  See 38 C.F.R. § 
20.1403(b).  

The favorable determination in September 1997 was based upon 
medical evidence added to the record since the time of the 
Board determination.  This included post-October 1975 recent 
evidence of increased disability, and an explicit, 
unequivocal June 1996 VA examiner's opinion that the moving 
party's fibrosis was not idiopathic and was a result of his 
inservice back injury.  There was no expressed or implied 
finding of CUE in the prior final determination of the Board, 
nor as a matter of law did the RO, the inferior tribunal, 
have authority to reverse a decision of the Board on the 
basis of CUE.  Smith v. Brown, 35 F. 3rd 1516 (Fed. Cir. 
1994).  

The fact that the moving party has been awarded service 
connection for retroperitoneal fibrosis based on extensive 
medical evidence that did not exist in October 1975 is not a 
legally or factually sufficient basis to conclude that the 
Board's October 1975 determination was wrong at that time.  
As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo, 6 Vet. App. 
at 43.  A disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

Following the Board's March 2000 determination, the moving 
party submitted additional pleadings.  In his May 2002 
pleadings, the moving party maintains that that there was 
"gross CUE" in the Board's statement in October 1975 that:

...it should be further emphasized that 
there is no clinical support, either 
generally or in this file, for the 
etiological association of trauma with 
the subsequent development of 
retroperitoneal fibrosis.

In support of the CUE motion, the moving party has presented 
copies of several medical texts dated prior to the Board's 
October 1975 decision showing a correlation, and suggesting 
an etiological association, between trauma and the subsequent 
development of retroperitoneal fibrosis.  (For purposes of 
this determination, the degree to which these studies could 
be viewed as linking trauma and the subsequent development of 
retroperitoneal fibrosis would make no difference in the 
outcome.)  He believes this evidence established CUE in the 
Board determination because the Board's stated at that time 
that there was no clinical evidence generally of an 
association between retroperitoneal fibrosis and trauma.  Had 
the Board considered this evidence, he maintains that there 
would have been reasonable doubt that would warrant the grant 
of the claim.

The moving party also maintains that the Board's October 1975 
assertion that there were at least 9 postservice years 
between the service-connected trauma and the retroperitoneal 
fibrosis did not support the denial of the claim.  He refers 
to the medical texts entered into the record after October 
1975 and affirms that they show a causal connection could 
exist between trauma and retroperitoneal fibrosis after nine 
to fifteen years.  

The May 2002 pleadings further states:

But make note that my motion does not make 
the allegation the October 1975 decision is 
CUE as the 2000 BVA has misstated.  My motion 
declares it is the information given the 
adjudicators in 1975 that is CUE.

He also argues that the November 1974 VA orthopedic 
evaluation did not deal with the medical principle that 
trauma may be associated with retroperitoneal fibrosis.  The 
examiner's assertion that the moving party's back, having 
incurred two fractured vertebrae during service, was now 
essentially normal, was not directly responsive to the moving 
party's contention that past trauma could be a cause of 
retroperitoneal fibrosis.  

With respect to these arguments, the Board notes first that 
it appears the moving party is arguing, at least in part, 
that the general prohibition against considering evidence not 
before the Board at the time the prior decision was made is 
not applicable because the additional evidence is submitted 
not to show CUE, but to show that the "correct facts" were 
not before the adjudicators, including the Board.  In Russell 
v. Principi, 3 Vet. App. 310, 312 (1992), in addressing the 
parameters of 38 C.F.R. § 3.105(a) (CUE by the originating 
agency), the Court noted "[e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
. . . " Moreover, 38 C.F.R. § 20.1403(a) states, in part, 
the for CUE to exist: "Generally, either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied."   This language, examined in 
isolation, is susceptible to a reading that in a CUE claim, 
evidence not of record (the alleged "correct facts") at the 
time of the Board decision under challenge may be added to 
the record and considered.  The moving party apparently goes 
one step further to argue that by showing that the "correct 
facts" were not before the adjudicators or the Board, the 
matter is no longer a CUE motion.  In this regard, it appears 
he is arguing in the alternative that this evidence is 
submitted to support a motion for reconsideration.

The CUE regulations, however, contain other specific 
provisions concerning precisely what constitutes the record 
in a review for CUE.  Those provisions clearly indicate that 
the review for an alleged CUE of fact must be based upon the 
evidence before the Board at the time the decision was 
entered, with an exception for "constructive notice" only 
applicable to cases decided on or after July 21, 1992.  38 
C.F.R. § 20.1403(b).  This rule is consistent with the prior 
decisions of the Court.    In Russell, supra., the Court 
further stated that "[a] determination that there was a 
'clear and unmistakable error' must be based on the record 
and the law that existed at the time of the prior AOJ or 
[Board] decision."  In this connection, the Court pointed 
out that a subsequent change in medical diagnosis "that 
'corrects' an earlier diagnosis ruled on by previous 
adjudicators is the kind of 'error' that could not be 
considered an error in the original adjudication." (3 Vet. 
App. at 314.)  Both the Court and the United States Court of 
Appeals for the Federal Circuit (hereafter 
Federal Circuit) have held on numerous occasions that a 
review for CUE must be on the record as it existed at the 
time the determination was entered.  Cook v. Principi, 258 
F.3rd 1311 (Fed. Cir. 2001); Pierce v. Principi, 240 F.3rd 
1348 (Fed. Cir. 2000); Baldwin v. West, 13 Vet. App. 1 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).  The 
Federal Circuit reviewed and upheld Rule 1403.  Disabled 
American Veterans v. Gober, 234 F.3d at 695-98.  Accordingly, 
the record for review with regard to CUE consists only of the 
record as it stood at the time of the Board's October 1975 
determination.  The additional medical texts submitted or 
cited in support of the motion, including those dated before 
the Board's October 1975 determination, are not for 
consideration to determine whether there was CUE in the 1975 
Board determination.  

To the extent that the moving party is arguing that the 
prohibition against consideration of evidence not of record 
in October 1975 is not applicable because the evidence is not 
presented to show CUE in the Board decision, but to support a 
motion for reconsideration, the Board notes that the moving 
party's reconsideration motion was denied by the Board in 
June 2000.

The essential answer to the remaining arguments in the moving 
party's motion is that none of the alleged errors was outcome 
determinative.  Therefore, there was no error that rose to 
the level of CUE.  First, the ongoing diagnosis as of October 
1975 was idiopathic retroperitoneal fibrosis.  The moving 
party acknowledged as much in April 1975, when he wrote as 
follows:   

[T]he disease on which my claim is based 
is IDIOPATHIC RETRPERITONEAL FIBROSIS.  
This is the complete, proper and only 
medical term used by my family doctor, 
the pathologist who identified it, two 
additional specialists and the university 
medical staff members whose consultations 
have been involved.  Correspondence and 
written reports concerning my affliction 
have always referred to the disease as 
IDIOPATHIC RETROPEROTONEAL FIBROSIS.

However, not once is the word 
"idiopathic" included in the four 
references to my disease in the 
"Statement of the case."  I take issue 
with the omission of the complete and 
correct terminology of my disease for 
such an omission unfairly removed 
strength [from] my claim.  The medical 
term "idiopathic" (referring to 
possible unexplainable reasons for a 
disease) distinguishes my claim from pure 
speculation and establishes the existence 
of reasonable doubt which the "Statement 
of the Case" attempts to deny.

(Emphases in original.)

The Board could reasonably have found that the running 
diagnosis of idiopathic retroperitoneal fibrosis included an 
inherent determination that any suggested cause for the 
moving party's illness involved pure speculation.  Service 
connection may not be granted based merely on pure 
speculation.   See 38 C.F.R. § 3.102 (1975).

Second, associated with the claims file in October 1975 was a 
January 1975 statement from a private physician that the 
origin of the moving party's fibrosis was undeterminable, 
that here was no explanation why it existed, and that 
theoretically the possibility existed that any reason could 
be involved in its origin.  This physician's statement is the 
equivalent of an assertion that relating the moving party's 
fibrosis to his inservice trauma would be pure speculation, 
as would pointing to any other cause.  This medical opinion 
alone, of record at the time of the Board's October 1975 
denial, is sufficient to refute the moving party's CUE 
motion, because the opinion is credible and is equivalent to 
an assertion that associating the moving party's inservice 
back trauma with his retroperitoneal fibrosis, or with any 
other posited cause, would be no more than pure speculation.  
Service connection may not be granted based merely on pure 
speculation.   See 38 C.F.R. § 3.102 (1975).

Under the law and case law, the Board must again note that 
CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  The error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  Because there was evidence to support the Board's 
determination, the moving party's argument that there was 
other evidence in support of the claim can not rise higher 
than a dispute about how the facts were weighed and 
evaluated.  That type of dispute can not support a finding of 
CUE.



Disposition

The Court's order of October 2001 found that the Board in 
March 2000 had held that the claimant had failed to meet the 
pleading requirements for a valid CUE motion and denied the 
motion on that basis.  The Court found that the Federal 
Circuit subsequently had invalidated the regulation providing 
for denial of a CUE motion where the moving party failed to 
meet the pleading requirements for a valid CUE.   This order 
of the Court is now the law of the case.  Chisem v. 
Derwinski, 4 Vet. App. 169 (1993) (motion for review denied 4 
Vet. App. 416 (1993); motion to recall mandate denied 8 Vet. 
App. 374 (1995)). 

On further review, the Board concludes that the law, 
regulations and case law addressing CUE may be ambiguous as 
to whether the specific pleadings that run afoul of Rule 
1403(d) (titled "Examples of situations that are not clear 
and unmistakable error") are in all circumstances inadequate 
as a matter of law to raise a valid claim of CUE, or whether 
a pleading that raises very specific allegations about how 
the facts should have been evaluated may be denied on the 
merits, at least as to that particular argument.  The latter 
reading may be more consistent with the revised version of 
Rule 1404(b) following the decision of the Federal Circuit in 
Disabled American Veterans v. Gober, supra.  In view of the 
posture of this specific matter, and particularly in view of 
the law of the case doctrine, the Board is constrained to 
rule first that the motion is dismissed without prejudice to 
refiling for failure to state a valid claim of CUE.  Under 
the authority of Holbrook v. Brown, 8 Vet. App. 91 (1995), 
however, the Board will rule in the alternative that to the 
degree the moving party is pleading that the specific 
additional medical texts he has submitted demonstrate CUE in 
the prior decision of the Board, or his other specific 
arguments as to factual CUE, his motion is denied. 

To the extent the moving party alleges CUE in the October 
1975 denial of the claim for a compensable rating for the 
residuals of a fracture of the transverse process at L2-3, 
the moving party's pleadings are not specific enough to 
establish a valid claim of CUE, and any such contention is 
based solely on post-service evidence of an increase in this 
service-connected disability.  There is no specific 
contention of a specific error and why this error would 
undebatably lead to a higher rating.  The November 1974 VA 
examination showed the low back to be essentially normal, and 
this was a sufficient basis for the Board's October 1975 
denial of the increased rating claim.  Since the moving 
party's pleadings are not sufficient on the increased rating 
issue, any current CUE motion as to this issue is dismissed 
without prejudice to refiling, rather than denied on the 
merits.


ORDER

The motion for revision of the October 1975 Board decision 
denying service connection for retroperitoneal fibrosis, on 
the grounds of CUE, is dismissed without prejudice to 
refiling.

The motion for revision of the October 1975 Board decision 
denying a compensable rating for residuals of a fracture of 
the transverse process at L2-3, on the grounds of CUE, is 
dismissed without prejudice to refiling.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



